Citation Nr: 0329898	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service with the United States (U.S.) 
Navy from May 1944 to June 1948, and with the U.S. Air Force 
from July 1950 to July 1954 and from August 1954 to April 
1967.  The record reflects that he died in April 2000.  The 
appellant in this matter is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.


REMAND

The appellant contends that the veteran's death via 
respiratory failure as the result of idiopathic pulmonary 
fibrosis is related to his active service.  She asserts that 
the veteran's death is causally related to the respiratory 
symptomatology documented during his active service, and/or 
to his service duties, including exposure to toxic chemicals 
and gases.  For the reasons detailed below, the Board finds 
that this claim must be remanded for additional development 
prior to any review on appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5103, 5013A (West 2002)).  This law redefines the 
obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and pending 
before VA on that date.  Dyment v. Principi, 287 F.3d. 1377, 
1385 (Fed. Cir. 2002).  Because the appellant's claim was 
filed in April 2000, the VCAA is applicable here.

In a September 2003 notice, the RO informed the appellant of 
the provisions of the VCAA, of the evidence required to 
substantiate her claim, and of the relative responsibilities 
of VA and the appellant in developing that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
that notice, the RO also informed the appellant that she 
should submit the necessary information and/or evidence 
within 30 days.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 2003), 
however, the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.§ 5103(b)(1) (West 2002).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2002)).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify communication 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for such response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the Agency of Original Jurisdiction must 
take this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

An initial review of the claims file reveals that the veteran 
appears to have been under VA Medical Center (VAMC) care in 
the years immediately prior to his death, including at the 
VAMC in West Los Angeles, California.  The Board observes 
that VA treatment records in the file, however, are only 
dated through April 1999.  The Board has determined that the 
veteran's VA respiratory treatment records (as well as any 
other identifiable medical records) for the year prior to his 
death (in April 2000) should be obtained for the claim, if 
possible.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board recognizes that the veteran's Form 
DD-214 service discharge records identify potentially 
relevant duties that may have resulted in exposure to agents 
affecting his respiratory health.  At a minimum, the 
veteran's service with the U.S. Air Force apparently included 
assignments with two missile squadrons, which the appellant 
argues resulted in his exposure to and handling of fuels, 
propellants and other hazardous agents on a regular basis.  
The Board has therefore decided that the veteran's complete 
service personnel records (with both the U.S. Navy and U.S. 
Air Force) should be retrieved for the file, if possible.

Finally, the Board observes that there is no competent 
medical evidence in the claims file that addresses the 
feasibility of a relationship between the veteran's cause of 
death and his respiratory symptomatology in service and/or 
his service duties.  The Board notes that the veteran's 
November 1966 service separation examination report, as well 
as other service medical records, documents potentially 
relevant respiratory symptomatology occurring during his 
active service and still present at the time of his 
retirement, including chronic bronchitis.  In light of this 
and other information, the Board finds that that a medical 
nexus opinion is also required for this case.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The appellant should be contacted and 
asked to identify all medical providers 
who treated the veteran for his 
respiratory disorders from April 1999 to 
April 2000, including VA facilities such 
as the West Los Angeles VAMC.  The 
veteran's treatment records should then 
be obtained, if possible, from any 
provider sufficiently identified by the 
appellant.

3.  All necessary attempts should be 
undertaken to secure the veteran's 
complete service personnel records for 
his periods of active service with the 
following  branches: 

(a) the U.S. Navy from May 20, 1944, 
to June 14, 1948; and 

(b)  the U.S. Air Force from July 
11, 1950, to July 10, 1954, and from 
August 20, 1954, to April 30, 1967.

4.  After the development requested in 
Nos. 1 through 3 above has been completed 
to the extent possible, the claims file 
should be forwarded to an appropriate VA 
physician in order to obtain a nexus 
opinion.  After reviewing the claims 
file, the VA physician should express an 
opinion as to the likely etiology of the 
veteran's idiopathic pulmonary fibrosis.  
Specifically, the VA physician should 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the 
veteran's pulmonary fibrosis was causally 
related to: 
(a) his documented respiratory 
symptomatology in service, including 
chronic bronchitis; or 

(b) to any other incident of his 
service, including duties with two 
missile squadrons and possible 
exposure to toxic chemicals and 
gases (including fuels and 
propellants).  

5.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and given an appropriate opportunity to 
respond in accordance with all applicable 
VA laws and regulations.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on matters remanded by the Board.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



